Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 08, 2018

The Court of Appeals hereby passes the following order:

A18A1015. TIRAM D. LEWIS v. THE STATE.

      Tiram Lewis pled guilty to attempted armed robbery, and the trial court entered
his judgment of conviction on February 13, 2015. Lewis filed a pro se notice of
appeal on November 28, 2017. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Lewis
filed his notice of appeal more than two years after entry of the order he seeks to
appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      We note, however, that Lewis was represented by counsel before the trial court
and may be entitled to pursue an out-of-time appeal. He therefore is informed of the
following in accordance with Rowland, 264 Ga. at 875-876 (2): This appeal has been
dismissed because you failed to file a timely notice of appeal. If you still wish to
appeal, you may petition the trial court for leave to file an out-of-time appeal. If the
trial court grants your request, you will have 30 days from the entry of that order to
file a notice of appeal referencing your conviction. If the trial court denies your
request, you will have 30 days from the entry of that order to file a notice of appeal
referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is DIRECTED to send a copy of this order to Lewis and to
Lewis’s attorney, and the latter also is DIRECTED to send a copy to Lewis.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/08/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.